Citation Nr: 0333904	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, on both a direct service connection basis and as 
secondary to service-connected foot disabilities.

2.  Entitlement to service connection for a bilateral ankle 
disorder, on both a direct service connection basis and as 
secondary to service-connected foot disabilities.

3.  Entitlement to service connection for a disorder 
manifested by headaches, on both a direct service connection 
basis and as secondary to service-connected foot 
disabilities.

4.  Entitlement to service connection for right ear hearing 
loss, on both a direct service connection basis and as 
secondary to service-connected foot disabilities.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by pathology of the back, on both a 
direct service connection basis and as secondary to service-
connected foot disabilities.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).

(The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred pursuant to treatment 
accorded the veteran at North Mississippi Medical Center in 
August 2001, and the issues of entitlement to increased 
ratings for right foot strain with history of stress 
fracture, and for left foot strain, are the subjects of 
decisions issued separately by the Board.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein increased ratings for service-
connected foot disorders were denied.  The Board, in a 
decision rendered in January 2001, likewise determined that 
increased ratings for these disorders were not appropriate; 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) which, by means of an 
Order issued in April 2001, vacated the Board's January 2001 
decision and remanded the case to the Board for further 
action.  In November 2001, the Board remanded this case 
pursuant to that Order.  The case is again before the Board 
for appellate consideration.

During the pendency of this case at the Jackson RO following 
the Board's November 2001 Remand decision, the issues of 
entitlement to service connection for a bilateral knee 
disorder, a bilateral ankle disorder, a disorder manifested 
by headaches, and right ear hearing loss, each claimed as 
directly due to service and alternatively as secondary to 
service-connected foot disabilities, were developed for 
appellate review, arising from a June 2003 rating decision.  
In that rating decision, the RO also determined that a 
previously-denied claim of entitlement to service connection 
for a disability manifested by pathology of the back, as 
secondary to service-connected foot disabilities, had been 
reopened, based on the submission of new and material 
evidence, but that that claim remained denied.  The Court has 
held that RO findings as to whether claims have been reopened 
are not dispositive, and that the Board is to decide such 
questions in the first instance; accordingly, the issue on 
appeal as to the matter of service connection for back 
pathology is characterized as shown above.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).

In addition, a review of the veteran's claims file reveals 
that a claim for TDIU benefits, which was denied by the RO in 
November 1998, had been perfected for appeal by means of a 
statement from his representative dated in August 1999.  See 
38 C.F.R. § 20.202 (2003); see also 38 C.F.R. § 20.200 
(2003).  This issue, accordingly, is also before the Board at 
this time.


REMAND

In the course of his appeal, the veteran essentially alleged 
that right ear hearing loss, and a disability manifested by 
headaches, were proximately due to or the result of his 
service-connected foot disabilities.  While his claims for 
service connection for right ear hearing loss and a 
disability manifested by headaches were reviewed as to 
whether they were directly due to service, they have not been 
considered on a secondary service connection basis.  The 
questions of service connection on a direct and on a 
secondary basis are inextricably intertwined; accordingly, 
the questions of service connection for right ear hearing 
loss and a disability manifested by headaches, secondary to 
service-connected foot disorders, must be adjudicated by the 
RO prior to any further consideration of those issues, on 
either a direct or secondary service connection basis, by the 
Board.

The Board also notes that additional development of the 
evidence must be undertaken.  While VA treatment records show 
that the veteran has been deemed to have right ear hearing 
impairment, a review of his claims file does not indicate 
that he has been accorded a VA audiological examination so as 
to ascertain whether any right ear hearing loss is of such 
severity as to constitute a disability for VA benefits 
purposes (see 38 C.F.R. § 3.385), and whether any such right 
ear hearing loss is related to service.  The Board is of the 
opinion that the report of a VA audiological examination, 
accordingly, would be helpful.

It is also noted that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  Review of 
the veteran's claims file reveals that, with regard to his 
claims for secondary service connection for right ear hearing 
loss and a disability manifested by headaches, and for TDIU 
benefits, he has not been furnished with specific information 
as to VA's enhanced obligations under the VCAA, and in 
particular as to VA's obligations as defined by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This matter 
must be addressed by means of a Board remand prior to any 
further review of those claims by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  In the more recent decision, 
the Federal Court found that the 30-day period provided in 
§ 3.159(b)(1) for response to a Veterans Claims Assistance 
Act of 2000 (VCAA) duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA with regard to 
his claims for service connection on a 
secondary basis for right ear hearing 
loss and a disability manifested by 
headaches, and for entitlement to TDIU 
benefits, to include, but not necessarily 
limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and

	d) Who to contact at VA if he has 
any questions.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3.  The veteran is to be accorded a VA 
audiological examination in order to 
ascertain whether right ear hearing loss 
is currently manifested and, if so, 
whether it is at least as likely as not, 
as expressed in terms of probability, 
that such hearing loss is the product of 
or otherwise related to the veteran's 
active service, or to an injury or 
incident therein.  All tests indicated 
are to be accomplished at this time, and 
all findings, and the reasons therefor, 
are to be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
this examination, for his or her review 
and referral.

4.  Thereafter, the RO should review the 
veteran's claims and determine whether 
the benefits sought on appeal can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case 
(SSOC), and with the appropriate period 
of time within which to respond thereto.  
If either or both of the veteran's claims 
for right ear hearing loss and a 
disability manifested by headaches as 
secondary to service-connected foot 
disabilities are denied, this SSOC should 
set forth all pertinent discussion with 
regard thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




